Citation Nr: 9928120	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-01 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder. 

2.  Entitlement to service connection for a right thigh 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for cerebral ischemia.

5.  Entitlement to service connection for petit mal epilepsy.

6.  Entitlement to service connection for residuals of a 
cerebrovascular accident.

7.  Entitlement to service connection for residuals of head 
injury.


REPRESENTATION

Appellant represented by:	Jonathan L. McGrady, Esquire

WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  He had no overseas service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 1998, the Board remanded the 
veteran's claims for the RO to afford him a Travel Board 
hearing, which he had in May 1999.

The issue of entitlement to service connection for a low back 
disorder will be addressed in the remand, below.


FINDINGS OF FACT

1.  There is no competent evidence of a current left hip 
disorder.

2.  There is no competent evidence of a current right thigh 
disorder.

3.  There is no competent medical evidence that the veteran 
had cerebral ischemia during active service, that cerebral 
ischemia was compensably manifested within one year after 
active service, or that cerebral ischemia is otherwise 
related to active service, including a motor vehicle accident 
in service.

4.  There is no competent medical evidence that the veteran 
had petit mal epilepsy during active service, that petit mal 
epilepsy was compensably manifested within one year after 
active service, or that petit mal epilepsy is otherwise 
related to active service, including the motor vehicle 
accident in service.

5.  There is no competent medical evidence that the veteran 
had a cerebrovascular accident during active service, that a 
cerebrovascular accident was compensably manifested within 
one year after active service, or that the residuals of a 
cerebrovascular accident are otherwise related to active 
service, including the motor vehicle accident in service.

6.  There is no competent evidence of current residuals of 
any in-service head injury.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a left hip 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for a right 
thigh disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim for service connection for cerebral 
ischemia is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran's claim for service connection for petit mal 
epilepsy is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The veteran's claim for service connection for residuals 
of a cerebrovascular accident is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The veteran's claim for service connection for residuals 
of a head injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that, on a June 1943 physical 
examination for flying, the veteran's bones, joints, muscles, 
and nervous system were normal.  On the July 1943 entrance 
examination, the nervous system was normal and there were no 
musculoskeletal defects.  On a December 1943 physical 
examination, the bones, joints, muscles, and nervous system 
were normal.  It was also noted that the veteran had been 
knocked unconscious momentarily two times in 1938 while 
boxing, but that there were no sequelae.  

On July 31, 1945, a motor vehicle backed into the veteran and 
knocked him over.  He immediately experienced moderately 
severe pain in the low back and right hip; he was not 
unconscious.  He was admitted to a hospital.  A physical 
examination revealed small abrasions over the both hips and 
moderately severe tenderness in the lumbar area.  X-rays of 
the lumbosacral spine and pelvis were negative for evidence 
of a fracture.  On August 1, 1945, the veteran complained of 
pain in the anterior chest and upper abdomen.  There was no 
rigidity, and the back and leg felt better.  On August 8, 
1945, all swelling and soreness had completely subsided.  On 
August 10, 1945, the veteran was discharged from the 
hospital.  The final diagnosis was moderately severe 
contusions of the left hip and right thigh.  It was noted 
that the condition was cured.  On the service separation 
examination, it was noted that there was a slight limitation 
of motion in the left shoulder due to scar contractures in 
the axilla, which existed prior to active service.  There 
were no other musculoskeletal defects.  The neurological 
evaluation was normal.  

In October 1969, the veteran was hospitalized for complaints 
of dizziness, numbness, and haziness of vision.  
Cerebrovascular arteriosclerotic disease was diagnosed.  In a 
December 1969 statement, a private doctor, P. H., M.D., noted 
that the veteran was totally and permanently disabled.  In 
particular, the physician indicated that the veteran had 
cerebrovascular arteriosclerotic disease with a feeling of 
faintness when pressure was placed on the left carotid 
artery.  In February 1970, the diagnosis was cerebrovascular 
arteriosclerotic disease with a carotid artery occlusion.

On a February 1970 VA examination, the veteran complained of 
occasional, incomplete blackout spells on exertion or upon 
becoming excited.  Specifically, he indicated that he lost 
consciousness on October 4, 1969.  The veteran also reported 
that he had dimness of distant and near vision, which was 
manifested by a partial blackout of vision for a few seconds.  
He also indicated that he had general fatigue and occasional 
numbness in the right side of the face, and also complained 
of a memory defect for recent events.  The veteran reported 
that in early 1969, when he was driving to work, he had 
abrupt blurred vision, noticeable numbness of the face, and 
shortness of breath.  He continued to have these symptoms for 
nine to ten months.  In October 1969, he saw a doctor, and he 
had had some improvement in his symptoms.  Physical 
examination revealed that the head, neck, and face were 
normal.  Other than extensive scarring from third degree 
burns during childhood, there were no musculoskeletal 
defects.  The neurological examination was normal.  The 
psychiatric evaluation revealed that the veteran's behavior 
and comprehension were normal.  His coherence of response was 
good, and his emotional reaction was normal.  His orientation 
was also good.  The veteran had some aphasia, but no tension.  
His social and industrial capacity was markedly limited.  The 
diagnoses were cerebrovascular accident residuals of 
arteriosclerotic disease and hypertension.

In a May 1970 statement, a private physician, N. R., M.D., 
noted that the veteran's past history did not include any 
significant head trauma, but that the veteran was a boxer in 
high school.  Dr. R. opined that the veteran had a post-
traumatic focal cerebral seizure disorder.  In a September 
1970 statement, W. M. B., M.D., the medical director for the 
veteran's previous employer (an ammunition plant), indicated 
that the veteran was examined to determine whether he should 
be rehired.  However, the physical examination revealed 
symptoms of cerebral ischemia and petit mal epilepsy.  It was 
noted that he would never be able to perform any kind of work 
for his former employer.  In December 1973, the following 
diagnoses were made: cerebrothrombosis and ischemia, left 
carotid artery, with syncope; congestive heart failure, 
hypertensive cardiovascular disease; and peripheral vascular 
disease.  In a November 1975 statement, Dr. H. noted that the 
veteran had cerebral atherosclerosis with impairment of 
function.

VA medical records reflect that in March 1988, the veteran 
was treated for low back pain with radiation into the left 
thigh.  In early April 1988, the impression was that there 
was a decrease in motor and sensory functions in the left 
lower extremity with low back pain and that its etiology was 
unknown.  In May 1988, the veteran complained about pain 
radiating from the back and into the left calf.  The 
diagnosis was probable unresolved herniated lumbar disc.  In 
mid-June 1988, the veteran developed some left quadriceps 
weakness.  By late June 1988, he still had some numbness and 
weakness in his quadriceps, but pain was resolving.  In 
August 1988, the veteran reported that he still had some 
numbness in the buttocks area, which migrated down the back 
of both thighs, along with a feeling of weakness in both 
legs.  In June 1989, the veteran indicated that his major 
complaint was muscle spasm involving the posterior aspect of 
his left calf and thigh.  In particular, he had occasional 
fasciculations in the left thigh.  The physical examination 
did not reveal any signs of fasciculation or atrophy in the 
calf itself.  In August 1989, the veteran indicated that, 
with regard to the pain in his left leg, he felt 95 percent 
better.  

At a March 1996 hearing held at the RO before a hearing 
officer, the veteran testified that he was totally disabled 
and had lost his job in an ammunition plant because of his 
injury in service.  Specifically, the veteran said that his 
health was bad after he got out of service.  The 
representative argued that the veteran's epilepsy was related 
to the head injury in service, also arguing that the symptoms 
during hospitalization in 1969, along with the veteran's 
current complaints of numbness, were related to the service 
head injury.  In addition, the veteran's son testified that 
his father's current disorders were related to the injury in 
service.

In April 1998, the Board remanded the case for a Travel Board 
hearing.  

At a May 1999 hearing held at the RO before a member of the 
Board, the veteran's spouse testified that the veteran had 
problems with his left hip in 1950s.  She also said that the 
veteran had had memory loss, even before his stroke, and that 
the memory loss was from the injury in service.  The veteran 
testified that he thought that he injured his head at the 
time of his motor vehicle accident.  The veteran's spouse 
testified that the veteran was knocked unconscious during the 
motor vehicle accident.  The veteran indicated that he had 
treatment for his head and hips after service and that his 
left hip hurt when he walked.  He also reported that he had a 
concussion from an explosion while working in an ammunition 
plant, which forced him to retire from that employment.  The 
representative noted that the medical records from the 
veteran's former employer would not establish that his 
epilepsy was related to the motor vehicle accident in 
service.  With regard to the veteran's right thigh, the 
spouse indicated that the veteran had trouble getting up on 
the right side, had right thigh spasms, and had not been 
treated specifically for his right thigh but had received 
Cortisone shots for his various symptoms.  In addition, the 
veteran's son testified that the veteran's disabilities were 
the result of the in-service motor vehicle accident.  Travel 
Board Transcript.  


Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If a veteran had 
90 days or more of service during wartime and if a brain 
hemorrhage, brain thrombosis, or an epilepsy is manifested to 
a compensable degree within one year following discharge from 
service, that disease shall be presumed to have been incurred 
in service.  This is a rebuttable presumption.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be well grounded, there must be 
competent evidence of the following: (1) a current 
disability, in the form of a medical diagnosis; (2) 
incurrence or aggravation of a disease or injury in service, 
in the form of lay or medical evidence; and (3) a nexus 
between the in-service aggravation or injury or disease and 
the current disability, in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) (1998) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although a lay person is 
competent to testify as to symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Analysis of the Claims of Entitlement to Service Connection 
for a Left Hip Disorder and a Right Thigh Disorder

As for these two claims, there is no competent evidence of a 
current disability.  Although the service medical records 
reveal that the veteran had moderately severe contusions of 
the left hip and right thigh from the July 1945 motor vehicle 
accident, on discharge from the hospitalization in August 
1945, it was noted that the condition was cured.  On the 
service separation examination, there were no musculoskeletal 
defects of the left hip or right thigh, and neither a left 
hip nor right thigh disorder was diagnosed.  Thus, there is 
no competent evidence of either a chronic left hip disorder 
or a chronic right thigh disorder in service.  See 38 C.F.R. 
§ 3.303(b).  

There is also no competent evidence that the veteran 
currently has either a left hip disorder or a right thigh 
disorder.  Although the veteran complained in August 1988 of 
numbness radiating into both thighs, a left hip or right 
thigh disorder was not diagnosed.  He has not submitted any 
medical evidence of a current disability in either the left 
hip or the right thigh.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 
2 Vet. App. at 143.  The Board has reviewed the two hearing 
transcripts and notes the following: (1) the veteran asserted 
that his left hip hurt when he walked, (2) the veteran 
reported that he had had treatment for his hips after 
service, (3) his spouse reported that the veteran had 
problems with his left hip in the 1950s, and (4) his spouse 
indicated that he currently had spasms in the right thigh.  
The veteran and his spouse, as lay persons, are competent to 
report observable symptoms, but their testimony is not 
competent evidence of a medical diagnosis.  See Espiritu, 
2 Vet. App. at 494-95.  Likewise, as to the son's testimony 
that his father's current disorders are related to the motor 
vehicle accident in service, it has not been shown that he is 
qualified to determine the diagnosis or etiology of a medical 
condition.  Therefore, his testimony is not competent medical 
evidence.  Id.

In summary,  there is no competent evidence of record showing 
that the veteran has ever had a chronic left hip or right 
thigh disorder.  Therefore, these claims are not well 
grounded.  See Caluza, 7 Vet. App. at 506.

Analysis of the Claims of Entitlement to Service Connection 
for Cerebral Ischemia, Petit Mal Epilepsy, and Residuals of a 
Cerebrovascular Accident

Although the veteran was hospitalized for injuries from a 
motor vehicle accident in July 1945, there is no reference to 
any trauma to the head in the hospital records pertaining to 
the accident.  Nowhere in the service medical records is 
there any evidence of cerebral ischemia, petit mal epilepsy, 
or a cerebrovascular accident.  On the service separation 
examination, the neurological evaluation was normal.  Thus, 
there is no competent evidence of cerebral ischemia, petit 
mal epilepsy, or a cerebrovascular accident in service.  See 
also 38 C.F.R. § 3.303(b).  In addition, there is no 
competent evidence that any of those disorders was 
compensably manifested within one year of active service.

Furthermore, there is no competent evidence that any of those 
disorders is  otherwise related to active service, including 
the motor vehicle accident.  Cerebrovascular arteriosclerotic 
disease was first diagnosed in October 1969, about 25 years 
after active service.  On the February 1970 VA examination, 
the diagnosis was residuals of a cerebrovascular accident.  
In September 1970, it was noted that the veteran had cerebral 
ischemia.  In addition, a seizure disorder was not diagnosed 
until May 1970, also about 25 years after active service.  
Although Dr. R. made a diagnosis of post-traumatic cerebral 
seizure disorder, there is no indication from his statement 
that the trauma was of service origin.  In fact, Dr. R. noted 
that the history was not significant for head trauma except 
for boxing in high school.  Also, the veteran testified that 
he had a concussion during post-service work at an ammunition 
plant.  The veteran has not presented any competent medical 
evidence that relates any of the claimed disorders to active 
service.  With regard to his testimony that he had treatment 
for his head after active service and his spouse's testimony 
that he had had memory loss even before his stroke, the 
veteran and his spouse are competent to relate observable 
symptoms, but their testimony is not competent medical 
evidence for purposes of well grounding these claims.  See 
Espiritu, 2 Vet. App. at 494-95.  Furthermore, the veteran's 
testimony that he was totally disabled and lost his job at an 
ammunition plant because of his service injury is not 
competent evidence of medical causation.  Id.  As previously 
noted, the veteran's son testified that his father's current 
disorders are related to the accident in active service.  
Again, his assertion is not competent medical evidence.  Id.  
The Board also notes that the representative has argued that 
epilepsy is related to the injury in service but the 
representative is not shown to be qualified to determine the 
diagnosis or etiology of a medical condition.  Accordingly, 
the representative's contention is also not competent medical 
evidence.  Id.

In summary, there is no competent evidence of any of the 
following: (1) the veteran had a cerebral ischemia, petit mal 
epilepsy, or a cerebrovascular accident in service;  (2) any 
of those disorders was compensably manifested within one year 
after active service; or (3) any of those disorders is 
otherwise related to active service.  Therefore, these claims 
are not well grounded.  See Caluza, 7 Vet. App. at 506.

Analysis of the Claim of Entitlement to Service Connection
for Residuals of a Head Injury

With regard to this claim, there is no competent evidence of 
any current residuals of a head injury in service.  True, the 
veteran had a motor vehicle accident in service.  However, 
the service medical records reveal that he did not lose 
consciousness and that a head disorder was not diagnosed 
during the resulting hospitalization.  Also, on separation 
examination, a head disorder was not diagnosed and the 
neurological evaluation was normal.  Although the veteran's 
spouse testified that the veteran did indeed lose 
consciousness during his accident, there is no competent 
evidence of a chronic head disorder during active service.  
See 38 C.F.R. § 3.303(b).  

There is also no competent evidence that the veteran has 
current residuals from a head injury in service.  The veteran 
has not submitted any medical evidence of a current 
disability that is a residual of a head injury in service.  
As to the veteran's testimony about post-service treatment of 
a head disorder and with regard to his spouse's testimony 
about his memory loss, which she relates to his injury in 
service, their testimonies are competent evidence with regard 
to his symptoms, but not are competent evidence of a medical 
diagnosis.  See Espiritu, 2 Vet. App. at 494-95.  Also, the 
veteran's son testified that his father's current disorders 
are related to the head injury in service, and the 
representative asserted that the veteran's current numbness 
and other earlier symptoms were related to the head injury in 
service.  It has not been shown that either the veteran's son 
or the representative is qualified to determine the diagnosis 
or etiology of a medical condition.  Consequently, their 
contentions are not competent medical evidence.  Id.

In summary,  there is no competent evidence of record showing 
that the veteran has a current residual of a head injury in 
service.  Therefore, this claim is not well grounded.  See 
Caluza, 7 Vet. App. at 506. 
 
Other Considerations

With regard to the veteran's contention that he is entitled 
to a VA examination, there is no duty to assist a claimant 
under 38 U.S.C.A. § 5107 in developing the facts underlying 
his or her claim in the absence of a well-grounded claim.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Thus, 
there is no need to afford the veteran an examination. 

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.


ORDER

Service connection for a left hip disorder is denied.

Service connection for a right thigh disorder is denied.

Service connection for cerebral ischemia is denied.

Service connection for petit mal epilepsy is denied.

Service connection for residuals of a cerebrovascular 
accident is denied.

Service connection for residuals of a head injury is denied.


REMAND

At the May 19, 1999 Travel Board hearing, the veteran 
submitted an April 1999 statement from a private doctor, J. 
Day, M.D.  He waived consideration of this evidence by the 
RO.  However, on May 28, 1999, subsequent to the 
certification of appeal, the Board received from the 
representative the report of an April 1988 X-ray of the 
lumbar spine taken at the Mountain Home, Tennessee, VA 
Medical Center.  The representative did not waive 
consideration of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304.  

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The appellant has the right to submit 
additional evidence, including any 
relevant medical records or opinion from 
Dr. Day, and argument on the matter that 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  Thereafter the case should be 
reviewed in light of the April 1988 X-ray 
report, along with any additional 
evidence that may be submitted and Dr. 
Day's statement.  

3.  If the RO finds that the claim is 
well grounded, the RO should ascertain 
through the veteran's attorney whether 
the veteran has ever filed a Workers' 
Compensation claim with regard to his low 
back.  If so, the RO should obtain the 
medical records and decision in any 
Workers' Compensation claim filed by the 
veteran.

4.  If the RO finds that the claim is 
well grounded, the veteran should then be 
afforded a VA orthopedic examination to 
determine the nature and etiology of his 
low back disorder.  After examining the 
veteran and reviewing the claims folder, 
to include the service medical records, 
the examiner should provide an opinion as 
to any current low back disorder is 
related to active service, including the 
motor vehicle accident in July 1945 and 
the complaints of a back spasm in August 
1945.  

5.  The RO should review the record and 
ensure that the requested development has 
been adequately completed.  Thereafter, 
the RO should re-adjudicate the claim of 
entitlement to service connection for low 
back disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
containing all applicable laws and 
regulations not previously included and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

